NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1



                United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                       Argued September 10, 2008
                                        Decided October 1, 2008

                                                Before

                                   JOHN L. COFFEY, Circuit Judge

                                   KENNETH F. RIPPLE, Circuit Judge

                                   DANIEL A. MANION, Circuit Judge

No. 08‐1479

HELEN HILL,                                              Appeal from the United States District
           Plaintiff‐Appellant,                          Court for the Eastern District of
                                                         Wisconsin.
         v.
                                                         No. 2:07‐cv‐00405‐JPS
MICHAEL J. ASTRUE, Commissioner of
Social Security,                                         J.P. Stadtmueller, 
        Defendant‐Appellee.                              Judge.

                                              O R D E R

        Helen Hill applied for disability insurance benefits and supplemental security
income benefits, see 42 U.S.C. §§ 416, 423, 1381a, 1382c, claiming that she was disabled
because she suffered from diabetes mellitus, hypertension, glaucoma, and hepatitis C.  The
Social Security Administration initially, upon reconsideration, and after a hearing before an
administrative law judge, rejected her claims.  The Appeals Council denied review.  Hill
sought review in the district court, which upheld the determination that Hill was not
disabled.  Because the ALJ’s credibility determination was problematic, he ignored
important evidence, and some of his findings were not reflected in the residual functional
capacity (RFC) he assigned to Hill, we vacate and remand. 
No. 08‐1479                                                                                   Page 2



        Hill is 52 years old and has a tenth‐grade education.  In 1999—the year she says she
became disabled—she had been working as a teacher in a daycare center.  She also has a
history of drug abuse.  In January 2000 she was treated for swallowing two rocks of crack
cocaine and admitted that she had used crack for 6 years.  Seven months later she went to
the hospital complaining of cramping in her abdomen and admitted that on the previous
night she had used cocaine.  The record contains no evidence that Hill used illegal drugs
after 2000.

        Hill received medical care in emergency rooms; from her primary‐care physicians,
Dr. M. Pruitt and Dr. Avery Hayes; and later at the Bread of Healing Clinic.  In July 2002
Hill visited the emergency room of St. Joseph’s Hospital in Milwaukee, Wisconsin,
reporting that she felt tired, dizzy, and shaky, and that she had run out of insulin two days
before because she did not have sufficient insurance to pay for it.   She reported that she also
experienced polydipsia (excessive thirst) and polyuria (large volume of urine).  The hospital
gave her insulin and discharged her.  In November 2002 she went to Aurora Sinai Medical
Center in Milwaukee complaining of urinary frequency and experiencing an unusual
vaginal discharge with itching.  Doctors treated her with antibiotics.   The same month Dr.
Pruitt examined her and noted that her diabetes was not under control and that she was not
exercising, controlling her eating, or addressing her weight.  By January 2003 Dr. Pruitt
noted that Hill’s diabetes was under good control and that she was eating better and
exercising, though irregularly.

         In May 2003 Hill went to the emergency room because she had run out of insulin two
days before, her blood‐sugar level was high, and she was suffering from urinary frequency,
painful urination, and excessive amounts of urine.  Doctors diagnosed her with
hyperglycemia and a urinary tract infection and gave her antibiotics and insulin.  A month
later, in June 2003, Hill again returned to th hospital, this time because she felt jittery.  Her
blood‐sugar level was elevated, and records in the device she uses to monitor her diabetes
revealed that her levels were often high, leading the doctor to conclude that Hill “has very
poor control” of her diabetes.  Hill admitted that she was not following a diabetic diet.  The
doctor encouraged her to change her diet, lose weight, walk every day for 20 minutes, and
follow her insulin regimen.  In August 2003 Hill again complained of polyuria, and the
doctor observed that, despite Hill’s compliance with her insulin regimen, her diabetes was
not under control.

      In August and September 2003, Hill underwent laser surgery for glaucoma.  In
October 2003 Hill reported to Dr. Hayes that she was experiencing pain in her shoulder.  Dr.
Hayes ordered an X‐ray and noted that her diabetes still was not well‐controlled.
No. 08‐1479                                                                                 Page 3

       In November 2003 Hill was seen by a specialist in hepatology (liver function). 
Although in 2000 she had admitted using crack and cocaine, Hill told the heptologist that
she had not taken illicit drugs since her hepatitis C diagnosis 18 years earlier.  The
heptologist noted that her symptoms included fatigue, weight gain, pruritis (itching) on her
back, shortness of breath with approximately one block exertion, gastrointestinal problems,
nausea, and frequent urination.  Hill also reported experiencing “some depression and
anxiety.”   

       Also in November 2003 Hill saw Dr. Hayes and again complained of pain in her
shoulder.  Dr. Hayes noted that Hill’s X‐rays had revealed degenerative changes in the
acromioclavicular joint.  He reported grinding and crackling (crepitus) when he moved her
shoulder and that her range of motion was limited because of pain.  Dr. Hayes diagnosed
her with arthritis, prescribed capsaicin cream, and referred her to physical therapy.   He also
noted diagnoses of type II diabetes and hypertension.

        In December 2003 an SSA medical consultant reviewed Hill’s records and found that
her claims of fatigue were credible based on her obesity (which was “just shy of morbid”),
her uncontrolled diabetes, and her chronic hepatitis C.  The consultant concluded that Hill
had the RFC for medium work.  In April 2004 a disability examiner and another medical
consultant approved these findings.

       In January 2004 Hill’s diabetes remained uncontrolled; thus, Dr. Hayes increased her
insulin levels.  In February 2004 Hill again saw Dr. Hayes and complained of pain in her left
shoulder.  The doctor examined her shoulder and noted that it was tender, that passive
flexion was limited to 70 degrees—meaning that the doctor could move her left arm only 70
degrees in front of her—and that abduction was 50 degrees—meaning she could raise left
her arm only 50 degrees out to the side.  See
http://www.nlm.nih.gov/medlineplus/mplusdictionary.html (last visited Sept. 18, 2008).  He
noted that arthritis probably caused these restrictions in her movement.  He recommended
physical therapy to “improve her range of motion and prevent a frozen shoulder.”

        From April 2005 until February 2006, Hill received medical care at the Bread of
Healing Clinic, which offers free health care to those without insurance.  See
http://crossoflife.org/cat_index_93.php (last visited Sept. 18, 2008).  While she was being
treated at the clinic, her blood‐sugar level remained high and her diabetes was not
consistently under control.   She often ran out of medication and sometimes reported going
without it for days or months at a time.  Tests showed increased levels of glucose and
hemoglobin A1C.
No. 08‐1479                                                                                   Page 4

       In May 2005 Hill complained of tingling in her left hand and chest pain.  Her
diabetes and hypertension were not under control and she began taking a new medication
for diabetes.  In September she reported experiencing fatigue, headaches, depression, and
thoughts of suicide.  She received a prescription for Zoloft to combat her feelings of
depression.  In October she said that her hand was numb and tingling.  In December she
said that her depression was worsening, and so her dosage of Zoloft was increased.  The
doctor also noted that her diabetes was poorly controlled.  During her January 2006 visit,
she reported “‘feeling down and out,’” and that she had trouble sleeping and thoughts of
hurting herself.  The doctor increased her dosage of Zoloft again and recommended that she
speak to a counselor.  The doctor noted diagnoses of hypertension, diabetes, hepatitis C,
and depression.   In February she again reported tingling her hands and said that her thirst
and urination had increased and that she felt sluggish and tired.  The doctor noted that her
diabetes was still poorly controlled, despite mild improvement.

        At the hearing before the ALJ, Hill testified that she suffers pain and fatigue.  She
reported that she experiences frequent urination and has to go to the bathroom every five
minutes.  During her hearing, which lasted approximately forty minutes, she took three
bathroom breaks.  Although urinary frequency hampers her daily activities, she is able to
take public transportation and has never sought treatment specifically for the problem.  She
also said that her hands tingle as if there were “pins” in her fingertips, that her little finger
sometimes bends over her middle finger, and that occasionally she has trouble grasping
objects and holding pencils.  She testified that she feels sharp pain “all the time” in her back,
shoulders, knees, and ankles, and that, although medication alleviates the pain a bit, she
cannot climb stairs, take long walks, or sit for long periods of time.  She takes seventeen
pills a day plus insulin injections, however, she takes only prescription‐strength Ibuprofen
to alleviate her pain.

        In response to hypothetical situations posed by the ALJ, a vocational expert (VE)
testified that there are over 10,000 unskilled jobs in Wisconsin—including work as a general
office clerk (2,500 jobs), counter clerk (900 jobs), information clerk (1,500 jobs), and cashier
(6,000 jobs)—that involve only light work, are limited to 30 minutes at a time sitting and
standing and require no more than frequent bilateral reaching (reaching with both arms) in
all directions.  The VE further testified that Hill could not work at a daycare center with
these restrictions.  She further represented that there were about 4,700 sedentary jobs in
Wisconsin that could be performed with the same sitting, standing, and reaching
restrictions.  Finally, in response to a hypothetical situation posed by Hill’s attorney, the VE
said that there were no jobs available for those who can lift 10 pounds occasionally and less
than 10 pounds frequently; cannot meet strict deadlines, work at a fast pace, or work in a
noisy environment; and require unscheduled breaks.
No. 08‐1479                                                                                  Page 5

        The ALJ followed the five‐step analysis required by 20 C.F.R. § 404.1520 and
concluded that Hill was not disabled because there are jobs in Wisconsin that she could
perform with her limitations.  He found, first, that Hill had not participated in gainful
activity since she allegedly became disabled; second, that her diabetes, hepatitis C, arthritis,
heart disorder, hypertension, glaucoma, and depression are severe impairments; and, third,
that none of her impairments was conclusively disabling under 20 C.F.R. § 404, Subpt. P,
App.1.  At the fourth step the ALJ determined Hill’s RFC, concluding that she could
perform unskilled, light work that does not require more than frequent reaching in all
directions and allows her to change position every half hour.  He then found that Hill’s RFC
prevented her from working in her prior job as a daycare teacher.  At the fifth step the ALJ
determined that there were almost 11,000 jobs in Wisconsin that Hill could perform.

        Hill argues that, in determining her RFC, the ALJ ignored evidence about her
shoulder pain, urinary frequency, tingling hands, depression, and fatigue and that the ALJ’s
credibility determination is baseless.  The ALJ’s decision becomes the final decision of the
Commissioner where, as here, the Appeals Council declines to review it.  See Haynes v.
Barnhart, 416 F.3d 621, 626 (7th Cir. 2005).  We will affirm the ALJ’s decision so long as
substantial evidence supports it—that is, if the decision is based on evidence that “a
reasonable mind might accept as adequate to support the conclusion.”  Richardson v. Perales,
402 U.S. 389, 401 (1971) (internal quotation marks and citation omitted); see Getch v. Astrue,
539 F.3d 473, 480 (7th Cir. 2008).  If, like here, the ALJ denies benefits, then the  ALJ must
“build an accurate and logical bridge from the evidence to his conclusion,” Clifford v. Apfel,
227 F.3d 863, 872 (7th Cir. 2000), supporting the decision with adequate evidence and
explaining why evidence supporting the claim was unpersuasive, see Berger v. Astrue, 516
F.3d 539, 544 (7th Cir. 2008).  The ALJ is not required to discuss every bit of evidence in the
record, see Getch, 539 F.3d at 480, but the ALJ may not ignore entire lines of evidence that
conflict with his conclusion.  See Golembiewski v. Barnhart, 322 F.3d 912, 917 (7th Cir. 2003). 
Furthermore, the ALJ must not disregard subjective complaints of disabling pain merely
because they are more severe than what the medical record supports.  See Johnson v.
Barnhart, 449 F.3d 804, 806 (7th Cir. 2004).  Instead, the ALJ must develop the record and
seek information about the severity of the pain and its effects on the applicant.  See Clifford,
227 F.3d at 871‐72.

       Hill’s arguments that the ALJ’s reasoning was flawed and that he gave short shrift to
her evidence convince us that the ALJ’s assessment of her RFC is not based on substantial
evidence.  To begin with, the ALJ found that Hill “has poor credibility, as the record reflects
past deception regarding drug abuse,” but we agree with Hill that this finding is
problematic.  We defer to the ALJ’s assessment of a witness’s credibility as long as the
record contains some support for it.  See Berger, 516 F.3d at 546; Sienkiewicz v. Barnhart, 409
F.3d 798, 803 (7th Cir. 2005).  An ALJ is entitled to view with skepticism the testimony of an
No. 08‐1479                                                                                   Page 6

applicant who has been deceptive.  See Berger, 516 F.3d at 546 (ALJ permitted to make
adverse credibility finding both because applicant received pain medication from two
different doctors and because he lied on his tax returns).  The record here contains evidence
that Hill once lied to a doctor about the last time sue used illegal drugs, and the ALJ was
permitted to note her deception in determining that she “has poor credibility.”   It is unclear
from the decision, however, what impact this determination had on the ALJ’s assessment of
the evidence.  Under Social Security Ruling 96‐7p, an ALJ’s evaluation of a applicant’s
credibility must be specific enough to make clear to us how much weight the ALJ gave to
the applicant’s testimony and the reasons for that decision.  See Arnold v. Barnhart, 473 F.3d
816, 822 (7th Cir. 2007); Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir. 2001).  Here, the ALJ’s
statement that he distrusts Hill comes in the middle of a paragraph discussing her
allegations of diabetes, urinary frequency, arthritis, hepatitis, heart disease, glaucoma, and
depression, but the ALJ does not say which parts of her testimony he does not believe, and
what, if anything, he credits despite her predilection to understate her history of drug use. 
Thus, it is impossible to evaluate the credibility determination.

        We are also troubled by the ALJ’s finding that Hill’s diabetes “is poorly controlled
primarily because she fails to take insulin on a regular basis.”  The ALJ does not say directly
that this finding caused him to disbelieve Hill, but, given the ambiguous discussion of Hill’s
credibility, this determination might have affected the ALJ’s view of her testimony. 
Although Hill’s doctors often described her diabetes as “poorly controlled,” none of them
concluded that Hill’s failure to take insulin caused the problem.  Indeed, her doctors often
attempted to remedy the problem by adjusting her insulin regimen or by changing her
medication.  And even though Hill sometimes went for days or weeks without taking
insulin, the record shows that she was indigent and might have had difficulty covering the
costs.  An ALJ can make an adverse credibility determination based on an applicant’s
failure to follow a treatment regimen if the applicant does not have a good reason for the
lapse, but the ALJ first must ascertain the applicant’s reason for noncompliance.  See  Craft v.
Astrue, No. 07‐2303, 2008 WL 3877299, at * 8 (7th Cir. Aug. 22, 2008).  And although ability
to pay for treatment is relevant to the issue of credibility, see id., the ALJ did not ask Hill
why she stopped taking her insulin and why she was unable to visit a clinic before she ran
out.

        Hill also asserts that the RFC determination did not adequately account for the
arthritis in her left shoulder.  The ALJ credited Hill’s medical records showing that she has
been diagnosed with arthritis, acknowledging that the records contain “a little evidence of
arthritis in the shoulder with pain and a limited range of motion in the shoulder.” 
Although records from 2004 show that Hill could not raise her left arm above shoulder
level, that there was tenderness in her left shoulder, and that the shoulder produced
crackling noises when moved, the ALJ concluded that Hill could perform work that
No. 08‐1479                                                                                  Page 7

requires “frequent reaching in all directions.”  The ALJ failed to explain how he could credit
reports that Hill was experiencing pain and tenderness and that her range of motion was
limited but still conclude that she was able to reach in all directions; thus, the ALJ failed to
build a logical bridge between the evidence and his findings.  

        The only explanation for the ALJ’s finding that Hill’s pain “is simply not that
severe,” is that Hill “does not take any prescription pain medications but only Ibuprofen” to
relieve it.  But the ALJ misstates Hill’s testimony; she actually said that she takes
prescription‐strength Ibuprofen for her pain. More troubling is that the ALJ does not say how
he reached his conclusion that painful arthritis necessitates stronger medication.  Ibuprofen
is a common treatment for arthritis. See 
http://www.webmd.com/osteoarthritis/guide/osteoarthritis‐basics?page=2 (last visited Sept.
18, 2008).  Moreover, Hill also suffers from hepatitis C, and her medical records show that
stronger anti‐inflammatory medications may damage her liver.  Thus, we conclude that the
ALJ’s conclusion that Hill is capable of reaching in all directions is not supported by
substantial evidence.

        The ALJ similarly failed to link his finding about the severity of Hill’s urinary
frequency with his RFC determination.  The ALJ did not credit Hill’s testimony that she
required bathroom breaks every five minutes because he found it “implausible” that she
would not seek treatment for a “chronic” problem.  He found, instead, that her urinary
frequency was “episodic,” but he still did not include allowances for unscheduled breaks in
the RFC.  This omission is curious because, even if Hill experienced only episodes of urinary
frequency, she would, at times, need to take unscheduled and possibly frequent bathroom
breaks.  But the ALJ did not make a finding about how often Hill experiences frequent
urination or about how many bathroom breaks she would need during these episodes. 
Moreover, nothing in the record supports the finding that Hill never sought treatment for
urinary frequency.  As the ALJ noted, she often complained about the problem to her
doctors.  Frequent urination is a symptom of diabetes, see
http://www.mayoclinic.com/health/type‐2‐diabetes/DS00585/DSECTION=symptoms (last
visited Sept. 18, 2008), so it is unclear what kind of treatment, outside of her normal
treatment for diabetes, the ALJ expected her to seek.

       Hill also contends that the ALJ erred by failing to consider evidence that she
sometimes experiences tingling, numbness, and cramping in her hands.  She complained to
her doctors about this problem and testified that occasionally her hands cramped so much
that her little finger bent over her middle finger and that sometimes she was unable to hold
a pencil.  She said that this condition would prevent her from working on an assembly line. 
Despite this evidence, the ALJ did not say whether he believed that she suffered from these
problems and whether they would limit her ability to work.  The ALJ’s silence is significant;
No. 08‐1479                                                                                   Page 8

if an applicant for disability benefits has difficulty using her hands to manipulate objects,
there are fewer jobs available to her.  See Golembiewski, 322 F.3d at 918.  Here, the VE
determined that 6,000 out of the approximately 11,000 jobs Hill purportedly can perform
involve duties as a cashier.  The VE did not identify the category number for the specific job
she had in mind, but, according to the Dictionary of Occupational Titles, a cashier, among
other duties, “[r]eceives cash from customers or employees,” “[m]akes change, cashes
checks, and issues receipts or tickets to customers,” “[m]ay operate ticket‐dispensing
machine,” and “[m]ay press numeric keys of computer.”  See
http://www.occupationalinfo.org/21/211462010.html (listing job duties for Cashier (II)
clerical); see also http://www.occupationalinfo.org/21/211462010.html (same for Cashier‐
Checker (retail trade)) (both last visited Sept. 18, 2008).  All of these functions require
manual dexterity, and a person who experiences tingling and numbness in her hands and
who has trouble holding objects may not be able to perform them.  Thus, the ALJ should
have addressed the evidence that Hill’s ability to use her hands is limited.  See Golembiewski,
322 F.3d at 918. 

          Hill next faults the ALJ for failing to take into account her depression in determining
whether she had the ability to perform light work.  According to Hill, the ALJ was required
to calculate her mental RFC because he had labeled her depression a “severe” impairment at
step two of the analysis.  An ALJ must take into account an applicant’s mental limitations
when determining the RFC.  See 20 C.F.R. § 404.1545(c); Craft, 2008 WL 3877299, at * 5.  Here
the ALJ did discuss the evidence of Hill’s depression.  He pointed out that her medical
records reflect her complaints of depression and show that she takes Zoloft to control it.  He
then observed that Hill did not mention her depression in her testimony and did not allege
that it limited her ability to work.  But, he did not explain how he came to the conclusion
that her depression—which he found to be a “severe impairment”—has no effect on her
ability to work.  The ALJ’s reasoning leads us to question whether he carefully considered
all of the evidence.  

       Finally, Hill asserts that the ALJ did not discuss her allegation of fatigue despite her
testimony and the finding of the SSA consultant that her complaints of fatigue are credible.
Although an ALJ need not discuss every piece of evidence in the record, the cursory
analysis undertaken by the ALJ here, including his failure to mention Hill’s complaints of
fatigue, again causes us to question whether the ALJ considered the entire record.  See
Arnold, 473 F.3d at 823.

      The ALJ’s rationale for the RFC is insufficient to convince us that the finding is based
on substantial evidence.  We therefore REVERSE the judgment of the district court and
REMAND to the case to the agency for further consideration, which should include
reasoned assessments of Hill’s credibility and her RFC.
No. 08‐1479               Page 9